Citation Nr: 0724660	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

!.  Entitlement to service connection for congestive heart 
failure to include as secondary to service-connected diabetes 
mellitus Type II	

2.  Entitlement to service connection for post-operative 
bilateral cataracts to include as secondary to service-
connected diabetes mellitus Type II


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the veteran entitlement to 
service connection for congestive heart failure  and 
bilateral cataracts.

In February 2007, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  
Although the Board granted the veteran's request to hold the 
record open for 60 days so that he could submit evidence that 
could substantiate his claims, the veteran has not filed any 
additional evidence since that time.  Therefore, the Board 
will adjudicate his claims based on the current evidence of 
record.

Following the December 2005 statement of the case, additional 
evidence consisting of VA medical records compiled between 
December 2005 and March 2006 were associated with the 
veteran's claims file.  When pertinent evidence is received 
by the agency of original jurisdiction after a statement of 
the case has been issued and before the appeal is certified 
to the Board the agency of original jurisdiction will furnish 
the veteran a supplemental statement of the case.  See 38 
C.F.R § 19.31 (2006).  In this instance however the evidence 
in question has been reviewed by the Board and found not to 
be material to the issues in appellate status.  In essence, 
this additional evidence does not constitute "pertinent 
evidence" within the meaning of 38 C.F.R. § 19.31 and thus 
does not require the issuance of a supplemental statement of 
the case to the veteran.


FINDINGS OF FACT

1.  The veteran's congestive heart failure was not manifested 
in service or within the first post service year and is not 
shown to be casually related to the service-connected 
diabetes mellitus.

2.  The veteran's post-operative cataracts were not 
manifested in service and are not shown to be casually 
related to the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Congestive heart failure was not incurred in or 
aggravated by service and cannot be presumed to have been 
incurred therein; nor is it proximately related to the 
service-connected diabetes mellitus Type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

2.  Post-operative cataracts were not incurred in or 
aggravated by service; nor are they proximately related to 
the service-connected diabetes mellitus Type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 that informed 
the veteran of the four elements noted above, including that 
relating to direct and secondary service connection.  This 
document discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  He was provided further notice in 
March 2006 to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service connection for congestive heart failure

In hearing testimony and statements on file, the veteran 
argues that that he has congestive heart failure related to 
his service-connected diabetes mellitus.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A, 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as organic heart disease, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence of record demonstrates that the veteran's heart 
condition was not present in service nor manifested until 
many years subsequent to service.  The veteran's service 
medical records are negative for any complaints or findings 
referable to a heart disorder and on his September 1967 
medical examination for service separation a clinical 
evaluation of his heart found no abnormalities.  The 
existence of congestive heart failure was not demonstrated 
earlier than January 2005, approximately 38 years after the 
veteran's discharge from service.  In view of the lengthy 
period without evidence of treatment or diagnosis, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected diabetes mellitus and 
his recently diagnosed congestive heart failure.  The record 
before the Board contains a report of a VA medical 
examination that addresses this question.  A VA examiner in 
June 2005 noted that the veteran was admitted to a VA medical 
facility in January 2005 with new onset congestive heart 
failure.  He further noted that the veteran had a cardiac 
evaluation including a myocardial perfusion scan, which 
failed to show ischemia.  Following a review of the veteran's 
medical documentation, the examiner indicated that there was 
no way to state the etiology of the veteran's dilated 
cardiomyopathy with any degree of medical certainty.  He 
added that to resolve the issue as to whether the veteran had 
congestive heart failure secondary to his diabetes mellitus 
would be resorting to mere speculation. 

The competent medical evidence in this case fails to support 
a finding that the veteran's congestive heart failure is 
proximately due to or the result of his service-connected 
diabetes mellitus.  The veteran's VA examiner did not make 
this attribution and competent (medical) evidence supportive 
of the veteran's contentions has not been submitted.  It is 
noted that the veteran testified that a VA doctor told him 
that his Type II diabetes caused his congestive heart 
failure. However, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence. See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In essence, a definite 
casual connection between the veteran's service-connected 
diabetes mellitus and his congestive heart failure, to 
include by aggravation, has not been demonstrated by the 
evidence of record.

In sum, the medical evidence in this case does not provide a 
basis for granting service connection because the evidence 
does not show that it is at least as likely as not that the 
veteran's congestive heart failure is proximately due to or 
the result of the service-connected diabetes.  

The only evidence clearly supportive of the veteran's claim 
consists of his statements.  There is no indication, however, 
that he is qualified through education, training, or 
experience to offer medical opinions.  His statements as to 
medical causation therefore do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2006).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to secondary service connection for congestive 
heart failure.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for bilateral cataracts

In hearing testimony and statements on file, the veteran also 
argues that that he has post operative bilateral cataracts 
related to his service-connected diabetes mellitus.

The evidence of record shows that the veteran's bilateral 
cataracts were not present in service nor manifested until 
many years subsequent to service.  The veteran's service 
medical records are negative for any complaints or findings 
referable to any eye condition and on his September 1967 
medical examination for service separation a clinical 
evaluation of his eyes found no abnormalities.  The existence 
of cataracts as indicated by the evidence of record was not 
demonstrated earlier than the late 1990s, approximately 30 
years after the veteran's discharge from service.  In view of 
the lengthy period without evidence of treatment or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

Here again, the veteran's claim turns on the question of 
whether there is competent medical evidence establishing a 
nexus between the veteran's service-connected diabetes 
mellitus and his cataract condition.  The veteran was 
afforded a VA examination in June 2005 for the specific 
purpose of addressing this question.  His VA examiner in June 
2005 noted that the veteran reported a past history of 
bilateral cataract surgery, most recently on his left eye and 
right eye cataract surgery approximately four years earlier.  
Following ocular examination, status post cataract extraction 
with posterior chamber intraocular lens implant in both eyes 
was the diagnostic impression.  With respect to the question 
of whether the veteran's cataracts were caused by his 
diabetes mellitus, the examiner stated that he couldn't 
resolve this question without resorting to mere speculation 
because he never saw the cataracts prior to removal.  He 
further observed that the veteran no longer has cataracts in 
either eye.  

The competent medical evidence in this case fails to support 
a finding that the veteran's post-operative cataracts are 
proximately due to or the result of his service-connected 
diabetes mellitus.  The veteran's VA examiner did not make 
this attribution and competent (medical) evidence supportive 
of the veteran's contentions has not been submitted.  In 
essence, a definite casual connection between the veteran's 
service-connected diabetes mellitus and his post-operative 
cataracts, to include by aggravation, has not been 
demonstrated by the evidence of record.

In sum, the medical evidence in this case does not provide a 
basis for granting service connection because the evidence 
does not show that it is at least as likely as not that the 
veteran's post-operative cataracts are proximately due to or 
the result of the service-connected diabetes.  

The only evidence clearly supportive of the veteran's claim 
consists of his statements.  There is no indication, however, 
that he is qualified through education, training, or 
experience to offer medical opinions.  His statements as to 
medical causation therefore do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2006).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to secondary service connection for post-
operative cataracts.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for congestive heart failure to include as 
secondary to service-connected diabetes mellitus Type II is 
denied	

Service connection for post operative bilateral cataracts to 
include as secondary to service-connected diabetes mellitus 
Type II is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


